Case 16-18331        Doc 40     Filed 02/11/19     Entered 02/11/19 16:51:55          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 18331
         Rosalinda Cardenas

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/02/2016.

         2) The plan was confirmed on 07/20/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 10/18/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $12,732.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-18331             Doc 40   Filed 02/11/19    Entered 02/11/19 16:51:55                Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $28,710.00
           Less amount refunded to debtor                          $710.94

 NET RECEIPTS:                                                                                    $27,999.06


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,310.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,222.84
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,532.84

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 Bank of America                   Unsecured      1,938.00            NA              NA            0.00       0.00
 Barclays BANK Delaware            Unsecured          74.00           NA              NA            0.00       0.00
 Bellham Condo                     Secured             0.00          0.00        1,200.00      1,200.00        0.00
 BK OF AMER                        Unsecured      1,898.00            NA              NA            0.00       0.00
 Caliber Home Loans Inc            Secured        3,000.00       2,696.46        2,696.46      2,696.46        0.00
 Caliber Home Loans Inc            Secured      280,548.00    281,295.90       281,295.90           0.00       0.00
 Capital One Bank                  Unsecured         477.00        477.92          477.92        477.92        0.00
 Capital One Bank                  Unsecured         602.00        643.83          643.83        643.83        0.00
 CBNA                              Unsecured         326.00           NA              NA            0.00       0.00
 CCS/FIRST NATIONAL BAN            Unsecured         483.00           NA              NA            0.00       0.00
 CCS/FIRST SAVINGS BANK            Unsecured         546.00           NA              NA            0.00       0.00
 Department Stores National Bank   Unsecured         745.00        762.26          762.26        762.26        0.00
 FSB Blaze                         Unsecured         470.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC     Unsecured         678.00        756.33          756.33        756.33        0.00
 Jefferson Capital Systems LLC     Unsecured         775.00        795.71          795.71        795.71        0.00
 Jefferson Capital Systems LLC     Unsecured      4,729.00       4,650.71        4,650.71      4,650.71        0.00
 MABT/Contfin                      Unsecured         462.00           NA              NA            0.00       0.00
 Merrick Bank                      Unsecured      1,017.00       1,070.18        1,070.18      1,070.18        0.00
 Midamerica/Milestone/G            Unsecured         229.00           NA              NA            0.00       0.00
 Midland Funding LLC               Unsecured         309.00        425.62          425.62        425.62        0.00
 National Debt Relief              Unsecured           0.00           NA              NA            0.00       0.00
 Nationwide Loans LLC              Secured             0.00           NA              NA            0.00       0.00
 Nationwide Loans LLC              Unsecured      2,000.00       4,341.46        4,341.46      4,341.46        0.00
 North Shore Community             Unsecured      2,306.00            NA              NA            0.00       0.00
 Portfolio Recovery Associates     Unsecured      3,927.00       2,552.64        2,552.64      2,552.64        0.00
 Portfolio Recovery Associates     Unsecured         907.00        850.19          850.19        850.19        0.00
 Rise Financial Group Corp         Unsecured      2,000.00            NA              NA            0.00       0.00
 TD Bank USA NA                    Unsecured         998.00      1,242.91        1,242.91      1,242.91        0.00
 Wintrust Financial Corp           Unsecured      2,000.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-18331        Doc 40      Filed 02/11/19     Entered 02/11/19 16:51:55             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $281,295.90              $0.00              $0.00
       Mortgage Arrearage                                 $2,696.46          $2,696.46              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $1,200.00          $1,200.00              $0.00
 TOTAL SECURED:                                         $285,192.36          $3,896.46              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,569.76         $18,569.76              $0.00


 Disbursements:

         Expenses of Administration                             $5,532.84
         Disbursements to Creditors                            $22,466.22

 TOTAL DISBURSEMENTS :                                                                     $27,999.06


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
